Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 1 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 2 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 3 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 4 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 5 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 6 of 7
Case 19-59910-wlh   Doc 5   Filed 06/26/19 Entered 06/26/19 14:45:37   Desc Main
                            Document      Page 7 of 7
